Denied; and Opinion Filed January 23, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00070-CV

                            IN RE CARLA ROBINSON, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-02-06685-T

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Relator contends that the trial court erred in failing to rule on her motion to modify child

support which she states has been pending for five months. The facts and issues are well known

to the parties, so we need not recount them herein. We conclude relator’s petition does not

satisfy the requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j);

In re Butler, 270 S.W.3d 757, 758 (Tex. App.–Dallas 2008, orig. proceeding). Additionally,

based on the record before us, we conclude relator has not shown she is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.



140070F.P05
                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE